DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 08/10/2021.
Elected Species



    PNG
    media_image1.png
    193
    621
    media_image1.png
    Greyscale

As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species

The examinable species is represented by a fluorinated acid polymer, semiconductive polymer and a dopant which reads on all claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2006/0289843).

Regarding Claim 1, Hsu teaches a buffer composition comprising semiconductive oxide particles and at least one of (a) a fluorinated acid polymer and (b) a semiconductive polymer doped with a fluorinated acid polymer (paragraph 11) (per claim 1).

Regarding Claims 11-14, Hsu teaches an electronic device containing the above buffer composition (per claims 11-12).   
The buffer layer is formed using a liquid deposition method. Any liquid deposition method can be used. Continuous liquid deposition techniques, include but are not limited to, spin coating, gravure coating, curtain coating, dip coating, slot-die coating, spray coating, and continuous nozzle coating. Discontinuous liquid deposition techniques include, but are not limited to, ink jet printing, gravure printing, and screen printing (paragraph 188). Said deposition methods are viewed as inclusive of the co-
The method to make the electronic device containing the layers (including buffer layer) between the anode and cathode is detailed (paragraphs 192-200) (per claim 14).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Refractive index (per claims 2 and 9-10)
Alicyclic groups (per claim 3)
Mass av. mol. Weight (per claim 4)
Vapor pressure (per claim 5)
Weight ratio (per claims 6-7)
Surface roughness (per clam 8)

Response to Arguments
Non-Final presented with new art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786